DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Sgueo on 1/5/2022.
The application has been amended as follows: 

1.	(Currently Amended)		A wearable electronic device comprising: 
a display; 
a cover window covering at least the display, the cover window comprising a first region corresponding to the display and a second region surrounding the display;
a touch panel including one or more touch sensing elements
at least one processor operationally connected to the display and the touch panel; and 
a memory operationally connected to the at least one processor, the memory storing instructions which, when executed by the at least one processor, cause the at least one processor to: 
receive a first touch input and a first proximity input, the first touch input and the first proximity input being received as a first user input,
based on a touch signal being generated by the one or more touch sensing elements, identify, from the first user input, the first touch input applied to the first region on the cover window, 

in response to identifying the receiving of the first touch input and the first proximity input, determine whether a designated input determination condition is satisfied based on information associated with the first touch input and information associated with the first proximity input, 
based on a result of the determining of whether the designated input determination condition is satisfied, determine one of the first touch input or the first proximity input, and
perform a function corresponding to the determined one of the first touch input or the first proximity input as a function of the first user input, and ignore another input not being determined.

11.	(Currently Amended)		A method of operating a wearable electronic device, the method comprising: 
receiving a first touch input and a first proximity input, the first touch input and the first proximity input being received as a first user input;
identifying, from the first user input, the first touch input applied to a first region on a cover window of a display of the wearable electronic device, the first region corresponding to the display, the first touch input being identified by using a touch signal generated by a touch sensor of the wearable electronic device; 
identifying, from the first user input, the first proximity input applied to a second region on the cover window, the second region surrounding the display, the first proximity input being identified by using a proximity signal generated by the touch sensor; 
in response to identifying the first touch input and the first proximity input being received, determining whether a designated input determination condition is satisfied based on information associated with the first touch input and information associated with the first proximity input; 
or the first proximity input; and
performing a function corresponding to the determined one of the first touch input or the first proximity input as a function of the first user input, and ignoring another input not being determined.

13.	(Currently Amended)		The method of claim 11, wherein the determining of the one of the first touch input or the first proximity input comprises: 
determining the first proximity input from among the first touch input or the first proximity input based on an input position of the first touch input being within a designated distance from at least a partial region of the cover window.

14.	(Currently Amended)		The method of claim 11, wherein the determining of the one of the first touch input or the first proximity input comprises: 
determining the first proximity input from among the first touch input or the first proximity input based on an input time of the first proximity input being within a designated time of an input time of the first touch input.

15.	(Currently Amended)		The method of claim 11, wherein the determining of the one of the first touch input or the first proximity input comprises: 
determining the first proximity input from among the first touch input or the first proximity input based on an input position of the first proximity input being within a designated distance from an input position of the first touch input.

17.	(Currently Amended)		The method of claim 11, further comprising:
while the first proximity input is maintained, receiving a second user input, the second user input comprising a second proximity input; and
identifying, from the second user input, the second proximity input in at least a partial region of the cover window, the partial region of the of the cover window 
wherein the determining of the one of the first touch input or the first proximity input comprises determining the first proximity input from among the first touch input or the first proximity input based on the second proximity input being identified while the first proximity input is maintained.


Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11:
The closest prior art is Park et al. (U.S. Patent Publication 20180343023 A1, Assignee: LG. Filed: 8/28/2015).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “based on a touch signal being generated by the one or more touch sensing elements, identify, from the first user input, the first touch input applied to the first region on the cover window, 
based on a proximity signal being generated by the one or more touch sensing elements, identify, from the first user input, the first proximity input applied to the second region on the cover window, 
in response to identifying the receiving of the first touch input and the first proximity input, determine whether a designated input determination condition is satisfied based on information associated with the first touch input and information associated with the first proximity input, 
based on a result of the determining of whether the designated input determination condition is satisfied, determine one of the first touch input or the first proximity input, and
perform a function corresponding to the determined one of the first touch input or the first proximity input as a function of the first user input, and ignore another input not being determined.", in the context of the rest of the claimed limitations.

	Claims 2 – 10, 12 - 21 depend on claims 1, 11 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693